Title: To George Washington from Colonel Israel Shreve, 6 April 1778
From: Shreve, Israel
To: Washington, George



Sir
Mount holley [N.J.] april 6th 1778

Last friday Evening a Messenger came to haddonfield from below, informing me, the Militia were imbodied to the number of 200, and Desirous to march into the Neighbourhood of Billingsport on Saturday, to Incourage them I ordered Major Howell Down with 100 men to Join them, there to Act as Should Seem Best when on the Spot, the

same morning about 100 Enemy Tories marched out of Billingsport towards Sweedsborough, fell in with Capt. Fizlow with 50 Militia, who Attacked them kiled 5 or 6, Drove them of[f] with the Greatest precipitation, by this time Major Howell Got to Sandtown 4 miles from the fort, hearing they were out, pushed Down to the fort, Got within one mile, when the Enemy Returned by a Back Road, the fort being Alarmed, and the Militia Not Comeing up, the Major Returned, takeing one Waggon, and 5 Tories, our post at Haddonfield being Exceeding week, the major Got in that night Leaveing Capt. Bowman with 50 men at Woodberry.
The Enemy Giting intellegence of our movement, Detatched 600 Light Infantry Commanded by Col: Abbercrombe, to Gloucester point, there Crosed, By Some means Surround 4 Vedets, one of them Rode his horse through Newtown Creek, Gave the Alarm at half past two Sunday morning. I Immediately Got the men under arms, the Stores and Baggage Loaded, thought it most prudent to move off, haveing Good information of their intentions and Rapid march, I ordered one horseman to Woodberry, another to Coopers ferry, where we had a Guard of 40 men & 2 horsemen, Lieuts. Stout and Hutchin of my Regt, with orders to Collect his Guard and make his Retreat Good over Coopers Creek Bridge, half after three the Enemy Entered the town, we had Lost it about 10 minutes, upon a Signal they Gave three Huzzays, and Immediately Stove open the Doors, wounded Several Inhabitants, Burnt 2 houses (belonging to Quakers) plundered the town, and Returned by way of Coopers ferry.
Mr Sage a Volunteer Horseman, that I Sent to the ferry Returned Just as the Enemy had Entered, he Cut his way througt them 200 yards, then Dismounted and Left for Dead, haveing Receiv’d fourteen Wounds with Bayonets he is yet alive, Major Ellis (of Militia) being officer of the Day, was at the ferry, Lt Stout prudently Got his Guard together and Retired over the Bridge according to Orders, Major Ellis as Imprudently ordered him Back to his post, the Enemy pushed Down Cut of[f] their Retreat, Lt Stout who is a brave officer fought them a Considerable time, untill overpowred by Numbers was forced to Give way, no Retreat Left Some Broke through others Swam Coopers Creek and Got off, the 2 horsemen Got off, Eleven prisoners was Taken among them Major Ellis, Lts Stout & Hutchin Stout Received 2 wound, before he Surrendered, two of my Regt was found Dead on the Ground, one of them Bayoneted, Some were kiled in the Creek, Several are yet missing, this Guard were part Militia, the Enemy Immediately Crossed the River to the City, three Deserters Came in, who Informs me their arms were not Loaded But their Orders was to Give no Quarters, and to plunder the town for Incouragement, these orders was Red to them by

their Col. before they Crossed, Our men being much fateagued for two Days with marching and Loss of Sleep, I thought Best to Retire to this place, Leaving 50 men below, to move from place to place And stot the Tory trade.
I fear If not Reignforced the Enemy will Ravage Great part of the Lower Counties, A prise from Cork Now Lies at or near the forks of Egharber, with 200 Barrels of Beef, 50 of pork, upwards of 2000 firkins Rose Butter, 51 peices Linnin, &c. this Cargo is taken for the use of the Army But not Yet Removed, this port Cannot be Safe If a post is not kept at Haddonfield.
I hope your Excey will pardon me for So Often ⟨mutilated⟩ a Reignforcement, I fear true Representations from this Quarter has not been made, I mean to Represent things Just as they are I Should Send a Return of what Militia I have But Cannot Obtain it, they Do not Exceed 150, I am your Excellencys very Huml. Servt

I. Shreve Col.

